Citation Nr: 1550222	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-34 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for hypertensive heart disease and cardiomyopathy as secondary to hypertension.

2.  Entitlement to an initial compensable disability rating for lichen planus as secondary to hypertension.  

3. Entitlement to a compensable disability rating for hypertension.

4.  Entitlement to a 10 percent disability rating based on multiple, noncompensable, service-connected disabilities prior to August 24, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned in a videoconference hearing from the RO in May 2015.  A transcript of the hearing has been associated with the claims file.  

The issues not withdrawn by the Veteran are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his May 2015 Board hearing, which was after the case had been transferred to the Board in April 2015, but prior to the promulgation of a decision in the appeal, the Veteran expressed his wish to withdraw the appeal involving the issue of entitlement to a 10 percent disability rating based on multiple, noncompensable, service-connected disabilities prior to August 24, 2010.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to a 10 percent disability rating based on multiple, noncompensable, service-connected disabilities prior to August 24, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal at the May 2015 Board hearing as it pertains to the issue of entitlement to a 10 percent disability rating based on multiple, noncompensable, service-connected disabilities prior to August 24, 2010.  See Board Hr'g Tr. 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  See 38 C.F.R. § 20.204(b)(3).  


ORDER

The appeal involving the issue of entitlement to a 10 percent disability rating based on multiple, noncompensable, service-connected disabilities prior to August 24, 2010, is dismissed.





REMAND

The Board must remand the remaining issues on appeal to obtain missing VA treatment records and new VA examinations.  

VA Treatment Records

At the Board hearing, the Veteran testified that he had treatment at VA after September 2013.  Currently, the claims file contains VA treatment records ending in September 2013.  See Board Hr'g Tr. 4-5.  Also, he identified in a September 2015 statement that he had further private treatment at Presbyterian Hospital of Rockhall.  All reasonable efforts to obtain these VA and private treatment records should be made upon remand.

VA Examinations

At his Board hearing, the Veteran asserted that his disabilities had worsened since he was last examined in August 2010.  Under such circumstances, new VA examinations are warranted.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  In particular, the Veteran should be asked to clarify the dates and service-connected disabilities that he received treatment for at Presbyterian Hospital of Rockhall as noted in his September 2015 statement.  The letter should request that he complete a release for all identified records. 

2.  Associate all pertinent, outstanding private records with the claims folder the Veteran identifies and which are possible to obtain. 

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file dated since September 2013.  Continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.

4.  Next, arrange for the Veteran to undergo a VA examination to address the severity of his (a) hypertensive heart disease and cardiomyopathy, (b) lichen planus, and (c) hypertension. 

All indicated tests should be accomplished, and findings reported in detail.  The examiner(s) should address how each disability impacts the Veteran's employment.

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including extraschedular consideration. 

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


